Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office action has been issued in response to amendment filed on 10/27/2021.
Claims 1-11 are pending. Applicants' arguments have been carefully and respectfully considered and found not persuasive. Accordingly, this action has been made FINAL.

Response to Arguments
With respect to Applicant’s argument stating that Gvili reference does teach or suggest data stream. Examiner respectful disagrees. Given the broadest interpretation to the claim entry, one ordinary skill in the art would conclude that communication message between two entities is message/data stream encrypted or not. Paragraph [0019] of the instant Specification data stream containing communication data. Gvili in at least paragraph and paragraphs [0003] and [0005]-[0006] 
With respect to Applicant’s argument stating that Gvili reference does teach or suggest defining a plurality of data item properties for the data stream or creating a record manifest for the data stream. Examiner respectful disagrees. Paragraph [0022] of the instant Specification discloses the property of the message can include, without limitation Custodian, Date, Sender, Recipient, subject and the like. Gvili in at least abstract and paragraphs [0005]-[0007] teaches manifest establishing the owner of message content. Gvili also in paragraphs [0038] teaches manifest associated with recipient of the message and paragraphs [0041], [0043], [0047] and [0051] teach manifest conveying additional properties/metadata of the message.
Given the broadest reasonable interpretation to the claim, the art rejection is maintained.
The claim objection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yaron Gvili (hereinafter Gvili) US Publication No 20160134593 in view of Carpentier et al (hereinafter Carpentier) US Publication No 20130339314.

As per claim 1, Gvili teaches:
A method of archiving data, comprising: 
receiving a data stream to be archived, the data stream including one or more data items; 
(Abstract and paragraphs [0006], [0035]-[0036] and [0265], wherein the manicode message is data stream and message content is data item)
defining a plurality of data item properties for the data stream; 
(Paragraphs 0035]-[0036], [0041], [0047] and [0140])
creating a record manifest for the data stream, wherein the record manifest comprises metadata for the one or more data items in the data stream, wherein the metadata corresponds to the plurality of data item properties for the data stream; 

Gvili teaches manifest storage (Fig. 1) but does not specifically teach storing the data stream and the record manifest for the data stream, however in analogous art of content management, Carpentier teaches:
and storing the data stream and the record manifest for the data stream.
(Paragraphs [0059], [0061] and [0078])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Gvili and Carpentier by incorporating the teaching of Carpentier into the method of Gvili. One having ordinary skill in the art would have found it motivated to use the content management of Carpentier into the system of Gvili for the purpose of managing content across plurality of nodes.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gvili and Carpentier in view of Nairn et al (hereinafter Nairn) US Publication No 20110191428

As per claim 2, Gvili and Carpentier teach:
 	The method according to claim 1, wherein the plurality of data item properties for the data stream comprises a data item custodian property
(Paragraphs [0038], [0047] and [0265], wherein the email recipient is the custodian)
Gvili and Carpentier do not explicitly teach data stream comprises a data item date property, however in analogous art or content management, Narin teaches:
wherein the plurality of data item properties for the data stream comprises a data item date property and a data item custodian property
(Paragraph [0021])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Gvili and Carpentier and Narin by incorporating the teaching of Narin into Carpentier. One having ordinary skill in the art would have found it motivated to use the content management of Narin into the system of Gvili and Carpentier for the purpose of tokenizing the data stream.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gvili and Carpentier in view of Buchheit et al (hereinafter Buchheit) US Publication No 20050234850

As per claim 3, Gvili and Carpentier do not explicitly teach search criteria comprising a data item date criterion and a data item custodian criterion, however in analogous art of content searching, Buchheit teaches:
receiving a search query including a plurality of search criteria, the plurality of search criteria comprising a data item date criterion and a data item custodian criterion; 
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])
indexing the stored data stream after receiving the search query; 
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])
applying the search query to the indexed stored data stream; 
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])
returning search results after applying the search query to the indexed stored data stream. 
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Gvili and Carpentier and Buchheit by incorporating the teaching of Buchheit into the method of Gvili and Carpentier. One having ordinary skill in the art would have found it motivated to use the content management of Buchheit into the system of Gvili and Carpentier for the purpose of enabling search content.
 
As per claim 4, Gvili and Carpentier and Buchheit teach:
The method according to claim 3, wherein indexing the stored data stream after receiving the search query comprises indexing only data items within the stored data stream matching the data item date criterion and the data item custodian criterion.  


As per claim 5, Gvili and Carpentier and Buchheit teach:
 	The method according to claim 3, wherein indexing the stored data stream after receiving the search query comprises indexing only data item properties of the stored data stream corresponding to the plurality of search criteria.
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])( Buchheit)


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gvili and Carpentier in view of Paul Sheer (hereinafter Sheer) US Publication No 20110196934

As per claim 6, Gvili and Carpentier do not explicitly teach separating the plurality of data items to be archived into a plurality of data streams according to a plurality of preset criteria, however in analogous art of the content management, Sheer teaches:
wherein receiving a data stream to be archived comprises:  9WO 2017/210197PCT/US2017/035015 receiving a plurality of data items to be archvide; 
(Paragraphs [0004], [0008] and [0036])
separating the plurality of data items to be archived into a plurality of data streams according to a plurality of preset criteria.
(Paragraphs [0004], [0008] and [0036])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Gvili and Carpentier and Sheer by incorporating the teaching of Sheer into the method of Gvili and Carpentier. One having ordinary skill in the art would have found it motivated to use the content management of Sheer into the system of Gvili and Carpentier for the purpose of clustering data stream.


Carpentier and Sheer teach:
The method according to claim 6, further comprising repeating the receiving, defining, creating, and storing steps for each data stream of the plurality of data streams.   
(Paragraph [0069])(Carpentier) 


Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gvili and Carpentier and Sheer in view of Buchheit et al (hereinafter Buchheit) US Publication No 20050234850

As per claim 8, Gvili and Carpentier and Sheer do not explicitly teach search criteria comprising a data item date criterion and a data item custodian criterion, however in analogous art of content searching, Buchheit teaches:
 receiving a search query including a plurality of search criteria that correspond to data item properties common to two or more stored data streams of the plurality of stored data streams; 
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])
indexing the two or more stored data streams after receiving the search query; 
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])
applying the search query to the two or more indexed stored data streams; returning search results after applying the search query to the two or more indexed stored data streams.  
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Gvili and Carpentier and Sheer and Buchheit by incorporating the teaching of Buchheit into the method of Gvili and Carpentier and Sheer. One having ordinary skill in the art would have found it motivated to use the content management of Buchheit into the system of Gvili and Carpentier and Sheer for the purpose of enabling search content.

As per claim 9, Gvili and Carpentier and Sheer and Buchheit teach:
The method according to claim 8, wherein indexing the two or more stored data streams after receiving the search query comprises indexing only data item properties of the two or more stored data streams corresponding to the plurality of search criteria.  
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])

As per claim 10, Gvili and Carpentier and Sheer and Buchheit teach:
The method according to claim 8, wherein the plurality of search criteria comprises a data item date criterion and a data item custodian criterion, and wherein indexing the two or more stored data streams after receiving the search query comprises indexing only data items within the two or more stored data streams matching the data item date criterion and the data item custodian criterion.
(Paragraphs [0062]-[0063], [0098], [0106], [0127] and [0144])

Claims 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gvili and Carpentier in view of Moorthy et al (hereinafter Moorthy) US Publication No 20140281009

As per claim 11, over Gvili and Carpentier teach generate manifest but do go into detail regarding creating the record manifest for the data stream comprises extracting the metadata for the one or more data items in the data stream from the one or more data items in the data stream, however in analogous of content management, Moorthy teaches:
creating the record manifest for the data stream comprises extracting the metadata for the one or more data items in the data stream from the one or more data items in the data stream.
(Paragraphs [0008]-[0009])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Gvili and Carpentier and Moorthy by incorporating the teaching of Moorthy into the method of Gvili and Carpentier. One having ordinary skill in the art would have found it motivated to use the content management of Moorthy into the system of Gvili and Carpentier for the purpose of targeting manifest creation.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/4/2022